Citation Nr: 0203726	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for non-small cell 
carcinoma of the left lung, as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to December 
1982.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, (RO), which denied the benefit sought on 
appeal.

The Board notes that, although the veteran initiated an 
appeal for entitlement to service connection for a low back 
condition, in a January 2000 statement signed by him, the 
veteran indicated that he wished to cancel his appeal as to 
that issue.


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.  

The veteran has been diagnosed with non-small cell carcinoma 
of the left lung, which became manifest more than five years 
after his discharge from service.  The veteran's Form DD 1141 
shows that he was exposed to ionizing radiation on Enewetak 
Atoll from September 1978 to February 1979.  A dose history 
from the U.S. Department of Energy is also of record.  
Because the veteran has contended that his non-small cell 
carcinoma of the left lung was related to exposure to 
ionizing radiation in service, the procedures set forth in 38 
C.F.R. § 3.311 must be complied with.  Thus, under the 
circumstances, as the record contains evidence showing the 
amount or dose of ionizing radiation to which the veteran was 
exposed during service, in accordance with the requirements 
of  38 C.F.R. § 3.311(c), the matter should be referred to 
the Undersecretary for Benefits for review and an opinion.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should forward the veteran's claim 
file to VA's Undersecretary for Benefits 
for further consideration of the evidence 
and an opinion in accordance with the 
provisions of 38 C.F.R. § 3.311(b)(1) and 
(c).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




